IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. PD-0354-12


                                 THE STATE OF TEXAS

                                               v.

                            CARL ALAN BENNETT, Appellee

          ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIFTH COURT OF APPEALS
                           DALLAS COUNTY

         KEASLER,J., delivered the opinion ofthe Court, in which KELLER,P.J.,JOHNSON,
HERVEY, COCHRAN, and ALCALA, JJ.,joined. KELLER, P.J., filed a concurring opinion,
in which PRICE, J., joined as to Part I. JOHNSON, J., filed a concurring opinion.
COCHRAN, J., filed a concurring opinion. MEYERS, J., filed a dissenting opinion. PRICE,
J., filed a dissenting opinion. WOMACK, J., concurred.

                                       OPINION

       In his motion for new trial, Carl Bennett alleged that he received ineffective assistance

of counsel. The trial judge agreed and granted him a new trial. The court of appeals reversed

and found that trial counsel was not ineffective for failing to challenge Bennett's indictment

on statute-of-limitations grounds because the legal basis of such a challenge was unsettled.
             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0354-12


                                 THE STATE OF TEXAS

                                               v.

                            CARL ALAN BENNETT, Appellee

          ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                           DALLAS COUNTY

         KEASLER,J., delivered the opinion ofthe Court, in which KELLER,P.J.,JOHNSON,
HERVEY, COCHRAN, and ALCALA, JJ., joined. KELLER, P.J., filed a concurring opinion,
in which PRICE, J., joined as to Part I. JOHNSON, J., filed a concurring opinion.
COCHRAN, J., filed a concurring opinion. MEYERS, J., filed a dissenting opinion. PRICE,
J., filed a dissenting opinion. WOMACK, J., concurred.

                                       OPINION

       In his motion for new trial, Carl Bennett alleged that he received ineffective assistance

of counsel. The trial judge agreed and granted him a new trial. The court of appeals reversed

and found that trial counsel was not ineffective for failing to challenge Bennett's indictment

on statute-of-limitations grounds because the legal basis of such a challenge was unsettled.
                                                                                  BENNETT-2

We agree and affirm the court of appeals' judgment.

       On December 1, 2009, Bennett was indicted for aggravated assault allegedly occurring

on June 5, 2007. After being found guilty, Bennett filed a motion for new trial alleging

ineffective assistance of counsel.      Bennett claimed that the statute of limitations for

aggravated assault was two years, and therefore counsel's failure to challenge the indictment

on that basis deprived him of ineffective assistance of counsel. Bennett supplemented his

motion for new trial with his trial counsel's affidavit, in which he claimed that he did not

challenge the indictment on that basis because, based on his review of Texas Code of

Criminal Procedure article 12.01(6), 1 he believed that the statute of limitations was three

years. The judge granted Bennett a new trial, stating that while he would have denied such

a challenge because superior courts have held the statute of limitations to be three years,

counsel should have nonetheless preserved the issue for appeal. The State appealed.

       Because the statute oflimitations is controlled by statute, the preliminary issue in the

court of appeals was determining which statute applied. Article 12.01 's catch-all provision

provides that all felonies not specifically listed have a three-year statute oflimitations, where

as article 12.03(d) states "[e]xcept as otherwise provided by this chapter, any offense that

bears the title 'aggravated' shall carry the same limitations period as the primary crime." In

this case, under article 12.0l's catch-all provision the statute of limitations for aggravated


       1
         TEX. CODE CRIM. PRO. art. 12.01(6) (West 2006) (providing a statute of
limitations of"three years from the date of the commission of the offense: all other
felonies.") (currently TEX. CODE CRIM. PRO. art. 12.01(7) (West 2012)).
                                                                                    BENNETT-3

assault would be three years; under article 12.03(d) it would be two. 2 In its analysis, the

court of appeals discovered that we have not spoken with one voice on the matter. 3 The court

noted that in Hunter v. State 4 we stated, in dicta and without citation to either statute, that the

statute of limitations for aggravated assault was three years. 5 In Ex parte Sa/as-again in

dicta, but with citations to both statutes-we stated that the limitations period "has long been

three years."6 In Ex parte Matthews, we cited to article 12.03(d) in finding that the statute

of limitation applicable to aggravated perjury is two years because that is the statute of

limitations applicable to perjury, the primary crime. 7 The court of appeals read Hunter and

Salas as holding the statute of limitations for aggravated assault is three years. 8

Acknowledging Bennett's claim that Matthews implicitly overruled the previous cases, it

found that the law is unsettled and therefore counsel could not be found ineffective for not




       2
           Id. art. 12.02 (West 2012) (providing a two-year statute of limitations for
misdemeanors); TEX. PENAL CODE§ 22.01(b).
       3
      See State v. Bennett, No. 05-11-00252-CR, 2012 WL 11181, *2-3 (Tex.
App.-Dallas Jan. 4, 2012) (mem. op, not designated for publication).
      4
           576 S.W.2d 395, 399 (Tex. Crim. App. 1979).
      5
           Bennett, 2012 WL 11181, at *2.
      6
           Ex parte Salas, 724 S.W.2d 67, 68 (Tex. Crim. App. 1987).
      7
         Ex parte Matthews, 933 S.W.2d 134, 136 (Tex. Crim. App. 1996), overruled on
other grounds by Proctor v. State, 967 S.W.2d 840 (Tex. Crim. App. 1998).
      8
           Bennett, 2012 WL 11181, at *3.
                                                                                 BENNETT-4

asserting the statute-of-limitations challenge. 9 The court of appeals concluded that "the trial

court did not have discretion to grant a new trial based on failure to preserve that claim for

appellate purposes."Io

       To prevail on this claim, Bennett must show that trial counsel's performance was

deficient and this deficient performance prejudiced him. II However, we have repeatedly

declined to find counsel ineffective for failing to take a specific action on an unsettled

issue. I2 Like the court of appeals, we find that the particular statute-of-limitations question

presented here is unsettled. At the time of Bennett's trial, Salas and Hunter-despite the

lack of substantive analysis or necessity to address the issue-supported counsel's belief that

the statute of limitations was three years. That Matthews may be inconsistent with our

previous cases' statements on the applicable statute-of-limitations period further supports the

conclusion that this is an unsettled issue. Our conclusion that the law is unsettled disposes

ofBennett's ineffective-assistance-of-counsel claim and precludes an opportunity to resolve




       9
           ld. at* 3 (citing Ex parte Chandler, 182 S.W.3d 350 (Tex. Crim. App. 2005)).

       Io ld. at* 4.

       II Strickland v. Washington, 466 U.S. 668, 687 (1984).

       I2 See, e.g., Ex parte Smith, 296 S.W.3d 78,81 (Tex. Crim. App. 2009); Ex parte
Roemer, 215 S.W.3d 887, 894 (Tex. Crim. App. 2007); Ex parte Bahena, 195 S.W.3d
704, 707 (Tex. Crim. App. 2006); Ex parte Chandler, 182 S.W.3d 350, 358-59 (Tex.
Crim. App. 2005).
                                                                           BENNETT-S

the underlying statute-of-limitations issue. 13

       The court of appeals' judgment is affirmed.



DELIVERED: November 27,2013

PUBLISH




      13
          See Chandler, 182 S.W.3d at 358-59 ("[L]egal advice which only later proves to
be incorrect does not normally fall below the objective standard of reasonableness under
Strickland.").
               IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                            NO. PD-0354-12


                                      THE STATE OF TEXAS

                                                     v.

                                CARL ALAN BENNETT, Appellee

             ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIFTH COURT OF APPEALS
                              DALLAS COUNTY

                  KELLER, P.J., filed a concurring opinion in which PRICE, J., joined as to
part I.


          I agree with the Court that, because the law was unsettled, counsel was not ineffective for

failing to raise a limitation claim. I write separately to explain why the applicable period of

limitation for the aggravated assault charged in this case was two years.

                                           I. LIMITATIONS

                                             A. The Statutes

          The difficulty in determining the statute of limitations in this case results from the fact that

each ofthe two possibly applicable limitation statutes (Article 12.01 and Article 12.03) excepts from
                                                                BENNETT CONCURRENCE- 2

its scope any offenses controlled by the other statute. Article 12,01 says, "Except as provided in

Article 12.03, felony indictments may be presented within these limits, and not afterward." 1 It then

provides a list of felony offenses and their applicable limitation periods. 2 Aggravated assault appears

nowhere on the list/ but the list contains a catch-all provision that says "three years from the date

of the commission of the offense: all other felonies." 4 Unless excepted under Article 12.03, then,

aggravated assault would clearly fall within the catch-all provision and have a limitation period of

three years.

        Article 12.03 says, "Except as otherwise provided by this chapter, any offense that bears the

title 'aggravated' shall carry the same limitation period as the primary crime. " 5 The primary crime

for aggravated assault is assault. 6 Although assault can sometimes be a felony/ the underlying

assault in this case is a Class A misdemeanor. 8 Under Article 12.02, the limitation period for a

Class A misdemeanor is two years. 9 If aggravated assault has the same limitation period as the

underlying assault, then the limitation period is two years, unless some other provision in Chapter


        1
            TEx. CoDE CRIM. PRoc. art. 12.01.

       2    /d.
       3
            ld,passim.
       4
            !d. art. 12.01 (7).
       5
            !d. art. 12.03(d).
       6
            See TEX. PENAL CODE§ 22.02(a) ("A person commits an offense if the person commits
assault as defined in§ 22.01 and .... ")
       7
            See id. § 22.01(b), (b-1).
       8
            See id. § 22.01(a)(1), (b).
       9
            TEX. CODE CRJM. PROC. art. 12.02(a).
                                                                BENNETT CONCURRENCE- 3

12 creates an exception.

        To summarize, if the "catch-all" provision in Article 12.01 controls, then the limitation

period is three years, but if the "same for aggravated as for primary crime" provision in Article 12.03

controls, then the limitation period is two years. Which provision controls depends in part upon how

each of the "except" clauses operates. Although resolving this issue appears at first to be a

complicated matter, it really is not. As I shall show below, both the legislative history of Article

12.03(d) and simple logic lead to the conclusion that the limitation period in this case is two years.

                              B. The Cases - Dicta Goes Both Ways

        In the 1979 case of Hunter v. State, the defendant claimed that the indictment was defective

because it alleged in the disjunctive that he intentionally or knowingly committed the offense rather

than alleging it in the conjunctive. 10 In what was clearly an aside, the Court said that the use of the

disjunctive word "or" was far less misleading than an "on or about" allegation, but that "on or about"

allegations were routinely upheld. 11 During that off-topic discussion, the Court mentioned that the

statute oflimitations for the offense of aggravated assault was "a period of three years." 12 The Court

gave no citation for that proposition. 13 This discussion, which was clearly dictum and unsupported

by any authority, has no precedential value.

       Eight years later, in Salas v. State, the issue before the Court was whether there was any

evidence that the defendant's first prior felony conviction became final before the commission of the


        10
             576 S.W.2d 395, 396 (Tex. Crim. App. 1979).

        11   ld.

        12
             ld. at 399.

        13   ld.
                                                                 BENNETT CONCURRENCE- 4

offense in the second prior felony conviction, so as to satisfy the habitual-offender allegation in the

indictment. 14 The first prior conviction was final on January 15, 1971. 15 The defendant was indicted

on May 6, 1975, for the aggravated assault that resulted in his second felony conviction. 16 The Court

used a three-year limitation period to determine that the earliest possible date the second crime could

have been committed was May 6, 1972, making the defendant subject to the habitual-offender

provision. 17 In connection with the limitations discussion, the Court simply said, "The statute of

limitations for aggravated assault has long been three years." 18 In support of this proposition, the

Court cited the catch-all provision in Article 12.01, Article 12.03(d), the assault statute (Penal Code

§ 22.01), and former Penal Code Article 1147, the aggravated assault statute that existed before

1974. 19

           The discussion oflimitation periods in Salas is problematic on a number oflevels. It did not

matter whether the limitation period for aggravated assault was two or three years: a limitation period

of two years would also have satisfied the habitual-offender allegations. 20 But more to the point,


           14
                724 S.W.2d 67, 67 (Tex. Crim. App. 1987).
           15
                !d. at 68.
           16   !d.

           17   !d.

           18   !d.

           19   !d.

       20
          Nor did the Court need to count back three years. The indictment specified an offense date
of April27, 1975, see id., and aggravated assault was not a felony until January 1, 1974, with the
advent of the modem Penal Code. See TEX. PENAL CODE, art. 1148 (Vernon's Supp. 1950)
(maximumpunishmentoftwoyears in jail); TEX.PENALCODE,art. 47 (Vernon's 1948) ("An offense
which may-not must-be punishable by death or by confinement in the penitentiary is a felony;
every other offense is a misdemeanor.").
                                                                  BENNETT CONCURRENCE- 5

although the Salas court cited the relevant statutes, it did not explain how they gave rise to its

conclusion that the limitation period was three years. 21 So, the discussion in Salas was also dictum

and has no precedential value.

        Next came Ex parte Matthews, in which the issue was whether the statute oflimitations was

tolled by the defendant's absence from the State. 22 The defendant had previously testified as an out-

of-state witness in a capital murder trial on June 12, 1981, and she left the state after she testified. 23

Around February or March of 1990, the State discovered facts that led to the defendant being

indicted on January 8, 1991, for aggravated perjury. 24 The State sought to rely upon a tolling

provision that provided that"[t ]he time during which a person is accused of an offense and is absent

from the State shall not be computed in the period oflimitation." 25 This Court held that the tolling

provision operated only when the State had some sort of formal accusation pending, so the limitation

period was not tolled. 26

        During this discussion, the Court stated that the period oflimitations for aggravated perjury

was two years because an offense titled "aggravated" carries the same limitation as the primary crime

under Article 12.03(d). 27 The Court did not discuss the catch-all provision in Article 12.01 or the


        21
             Salas, passim.
        22
           933 S.W.2d 134, 135 (Tex. Crim. App. 1996), overruled on other grounds by Proctor
v. State, 967 S.W.2d 840 (Tex. Crim. App. 1998).

        23   !d.

        24   !d.

        25
             !d. at 137.
        26
             !d. at 138.
        27
             !d. at 136.
                                                               BENNETT CONCURRENCE- 6

pronouncements made in Hunter and Salas in connection with the offense of aggravated assault. 28

In any event, the conclusion that the limitation period was two years was not necessary to the Court's

holding. Because the State did not discover the perjury for more than eight years, it mattered not

whether the limitation period was two years or three years. Thus, the discussion of the applicable

limitation period in Matthews was also dictum and has no precedential value.

        Because all of our prior caselaw is dicta, we are essentially operating on a clean slate.

                                            C. Before 1997

        We must construe a statute in accordance with the plain meaning of its language unless the

language is ambiguous or the plain meaning would lead to absurd results that the legislature could

not have possibly intended. 29 In conducting this inquiry, we presume that the legislature intended

the entire statutory scheme to be effective. 30 Most of the relevant statutory scheme was in place

before 1997, but the "[e]xcept as otherwise provided" clause found in Article 12.03(d) was the result

of a 1997 amendment. 31 It is useful to set aside, for the moment, the 1997 amendment and assess

the meaning of the statutory language that was in place prior to 1997. I will then look at whether the

1997 amendment changes anything.

       As noted above, article 12.01 begins by saying that it prescribes the time limits "[e]xcept as

provided in Article 12.03." This language suggests that the provisions of Article 12.03 trump any

provisions found in Article 12.01. The point at which the provisions of Article 12.01 and 12.03


       28   'd.,passzm.
            1,
                     .

       29
            Boykin v. State, 818 S.W.2d 782,785 (Tex. Crim. App. 1991).
       30
            Bays v. State, 396 S.W.3d 580, 584 (Tex. Crim. App. 2013).
       31
            See Acts 1997, 75th Leg., ch. 740, § 2.
                                                                BENNETT CONCURRENCE - 7

appear to be in conflict is with respect to Article 12.01 's three-year catch-all provision. The import

of this language, then, is that the catch-all provision applies to unlisted felonies unless the felony is

covered by the provisions of Article 12.03. Because aggravated assault is an "aggravated" offense,

the plain language of the statute, at least prior to 1997, seems to dictate that Article 12.03(d) applies

rather than the three-year catch-all provision.

        It might be argued that the "[e]xcept as provided in Article 12.03" phrase means that the

provisions of Article 12.03 could lengthen the limitation period beyond the period in the catch-all

provision but not shorten it. That is, Article 12.03 could, arguably, be construed as permitting

periods oflimitation oflonger than three years but not shorter, so that the catch-all provision would

provide a minimum limitation period of three years for felonies. 32 That would be consistent with the

fact that the catch-all provision currently prescribes the shortest limitation period in Article 12.0 1.

This may be what the Salas court assumed when it cited both to the catch-all provision and to article

12.03(d).

        But even if the language of Article 12.01 could conceivably be read that way, it is not the

most natural reading. And such a reading is inconsistent with the apparently absolute language (at

least before 1997) of Article 12.03. Article 12.03(d) simply said that an aggravated offense carries

the same limitation period as the primary crime; it did not (and does not) say that it carries at least

the same limitation period.

        Moreover, reading the "except as provided in Article 12.03" phrase to only lengthen

limitation periods makes sense only if the three-year catch-all provision is thought to set a minimum


       32
          Judge Cochran's concurrence does in fact assume that the intent of the Legislature in
enacting Article 12.01(7) was that "all felonies have, at a minimum, a three-year statute of
limitations[.]"
                                                                 BENNETT CONCURRENCE- 8

limitation period of three years for felonies. But when Chapter 12 was reshaped in 1973 in what is

now the current limitations framework, Article 12.01 included in its list of limitation periods for

specific offenses a one-year limitation period for felony sex offenses. 33 Though that provision was

removed two years later/4 its presence negates the idea that the legislature thought it was setting a

minimum three-year limitation period for felonies.

         Finally, the idea that Article 12.03 could only lengthen the period oflimitation runs aground

when one considers what offenses were actually covered by Article 12.03(d). The reshaping of

Chapter 12 and the enactment of the 1974 Penal Code occurred at the same time in the same

legislation. 35 When that occurs, we generally assume that lawmakers are aware of how the various

provisions will work together. 36 In enacting the 1974 Penal Code, the legislature created at least five,

and possibly six, pairs of primary and aggravated offenses: (1) kidnapping and aggravated

kidnapping, 37 (2) rape and aggravated rape, 38 (3) assault and aggravated assault, 39 (4) robbery and




        33
          See TEX. CODE CRIM. PROC. ANN. art. 12.01, historical note (Vernon's 1977) (referring
to 1975 amendment).
        34
             See id. (text and historical note).
        35
             See Acts 1973, 6Jfd Leg., ch. 399, § 1 (penal code),§ 2(B) (Chapter 12), eff. January 1,
1974.
        36
             Tapps v. State, 294 S.W.3d 175, 179 (Tex. Crim. App. 2009).
        37
             TEX. PENAL CODE ANN. §§ 20.03, 20.04 (Vernon's 1974).
        38
             ld. §§ 21.02, 21.03.
        39
             ld. §§ 22.01, 22.02.
                                                                BENNETT CONCURRENCE- 9

aggravated robbery, 40 (5) perjury and aggravated perjury, 41 and (possibly) (6) promotion of

prostitution and aggravated promotion of prostitution. 42

        If Article 12.03(d) were designed only to lengthen limitation periods beyond that prescribed

by the catch-all provision, then one would expect such an effect to be the norm with respect to the

aggravated offenses that the legislature had enacted. But of the six aggravated offenses identified,

only one is an example in which 12.03(d) lengthens the limitation period: aggravated robbery.

Robbery was (and still is) subject to a five-year limitation period, 43 but aggravated robbery was not

(and still is not) found in the list of offenses contained in Article 12.01. So Article 12.03(d) ensured

that aggravated robbery would carry the five-year limitation period that attaches to robbery instead

of the three-year limitation period found in the catch-all provision.

       But at the time the scheme was first enacted, none of the other aggravated offenses could be

affected that way. Kidnapping and aggravated kidnapping were both felonies 44 that were not

included in the list when Article 12.01 was revamped in 1973,45 and thus, they were both subject to

the three-year catch-all provision. Rape and aggravated rape were explicitly made subject to a one-



       40
            !d. §§ 29.02, 29.03.
       41
            !d. §§ 37.02, 37.03.
       42
           !d. §§ 43.03, 43.04. Though titled "aggravated" in conformity with the requirements
of Article 12.03(d), the aggravated promotion of prostitution does not explicitly incorporate the
crime of promotion of prostitution by its Penal Code section. I express no opinion on whether
this offense pair falls within the ambit of Article 12.03(d).
       43
          See TEX. CODECRIM. PROC. art. 12.01(3)(A)(Vernon's 1977). See also TEX.CODECRIM.
PROC. art. 12.01(4)(A) (current).
       44
            See TEX. PENAL CODE§§ 20.03(c), 20.04(b) (Vernon's 1974).
       45
            See TEX.CODE CRJM. PROC. art. 12.01,passim (Vernon's 1977).
                                                               BENNETT CONCURRENCE- 10

year limitation period. 46 When this one-year limitation period was removed in 1975, the legislature

did not replace it with anything, effectively relegating both of those felony offenses,47 as in the case

of the kidnapping offenses, to the three-year catch-all provision.

        The remaining three aggravated offenses-aggravated assault, aggravated perjury, and

aggravated promotion of prostitution-all straddled the misdemeanor-felony divide with their lesser

counterparts. When first enacted in 1973, assault was just a misdemeanor. 48 Aggravated assault was

a third-degree felony at the time. 49 Perjury was a Class A misdemeanor while aggravated perjury

was a third-degree felony/ 0 and the same was true, respectively, for promotion of prostitution and

aggravated promotion of prostitution. 51

        If we construe the statutory limitation scheme to assign aggravated versions of these offenses

the two-year limitation period that attaches to their misdemeanor counterparts, then Article 12.03(d)

operates with meaningful effect with respect to at least half of the five or six aggravated offenses at

issue (i.e. meaningful effect given in the context of aggravated robbery, aggravated assault,

aggravated perjury, and (possibly) aggravated promotion of prostitution). By contrast, if we construe

the statutory limitation scheme to assign the aggravated versions of these offenses the three-year




        46
           See id., historical note (referring to deleted subd. (4), which had read: "one year from the
date of the commission of the offense: any felony in Penal Code Chapter 21 (Sexual Offenses)").
       47
             See TEX PENAL CODE§§ 21.02(c), 21.03(b) (Vernon's 1974).
       48
             !d. § 22.01(b).
       49
             !d. § 22.02(c).
       50
             !d. §§ 37.02(b), 37.03(b).
       51
             !d. §§ 43.03(b), 43.04(b).
                                                                  BENNETT CONCURRENCE- 11

limitation period found in the catch-all provision, then we relegate the meaningful effect of 12.03 (d)

to only one aggravated offense out of the five or six at issue (i.e. meaningful effect given only in the

context of aggravated robbery). Given the relatively large proportion of aggravated offenses that

straddled the misdemeanor-felony divide with their lesser counterparts, the latter construction makes

little sense.

                                                  D. After 1997

            In 1997, with HB 921, the legislature added aggravated sexual assault of a child to the listed

offenses found in Article 12.01, as follows:

            (5) ten years from the 18th birthday of the victim of the offense:

                                                        ***
                   (C) aggravated sexual assault under Section 22.021(a)(1)(B), Penal Code; 52

With the same bill, the legislature added to Article 12.03(d) the phrase "Except as otherwise

provided by this chapter. " 53 The bill analysis for HB 921 explains the purpose of this change as

follows, "Amends Article 12.03(d), Code of Criminal Procedure, by making a conforming change. " 54

The conforming change was necessary because limitations for sexual assault was, at the time, five

years. 55        Absent the "except" phrase, the new, explicit ten-year limitation period in Article

12.01(5)(C) would conflict with Article 12.03(d)'s old "same for aggravated as for primary crime"




            52
                 Acts 1997, 75 1h Leg., ch. 740, § 1.
            53
                 Id., § 2.
            54
          Bill Analysis, House Comm. on Criminal Jurisprudence, H.B. 921, § 2 (April 9, 1997),
See also Bill Analysis, Senate Research Center, H. B. 921, § 2 (May 17, 1997).
            55
                 TEX. CODE CRIM. PROC. art. 12.01(4)(C) (West 1996, 1998).
                                                                 BENNETT CONCURRENCE- 12

provision. The express purpose of adding the "except" phrase to Article 12.03(d) was to give effect

to the explicit ten-years-from-eighteenth-birthday limitation period for aggravated sexual assault of

a child in Article 12.01.

        Since then, the Legislature has added a second aggravated offense to the listed offenses in

Article 12.01: aggravated kidnapping with the intent to violate or abuse the victim sexually. The

current version of Article 12.01 therefore exp,licitly lists the limitation status oftwo "aggravated"

offenses. 56 Because the status of these two "aggravated" offenses are explicitly listed in Article

12.01, they are excepted from the operation of Article 12.03(d).

        But aggravated assault is not explicitly listed in Article 12.01. The only way aggravated

assault could fall within the exception to Article 12.03(d) and by that means escape the "same for

aggravated as for primary crime" provision is if it were included in the catch-all provision for

unlisted felonies. That is, the "same for aggravated as for primary crime" provision would apply

unless the three-year catch-all phrase, by virtue of being another provision in the chapter, trumps it.

But, as explained above, the legislature's express purpose in adding the "except" clause to Article

12.03(d) was to resolve the conflict between the new ten-year-from-18th-birthday limitation

provisions that had been added to Article 12.01 in the same bill and the old "same for aggravated as

for primary crime" limitation provision. Article 12. 03(d)'s "except" clause was designed specifically

to apply to listed offenses.

         It is, further, plainly illogical to conclude that the exception applies to the offenses that fall

within the three-year catch-all provision. Construing the three-year catch-all provision to supersede



       56
            See TEX. CODE CRIM. PROC. art. 12.0l(l)(B) (no limitation), (5)(B) (20 years from the
18 1h birthday of a victim younger than 17 years).
                                                               BENNETT CONCURRENCE- 13

Article 12.03 (d)'s "same for aggravated as for primary crime" provision would eviscerate the latter

provision entirely because it would make any aggravated offense-whether listed or not listed-an

exception to its dictates. Not a single aggravated offense would be subject to the "same for

aggravated as for primary crime" provision. Not a one.            Article 12.03(d) would have zero

application.

        And if the three-year catch-all provision trumps the "same for aggravated as for primary

crime" provision, the limitation period for aggravated robbery would be three years even though

limitations for plain robbery is five years. It seems unlikely (to say the least) that the legislature

would have intended the limitation period for robbery to be longer than that for aggravated robbery.

If anything, the exception added to Article 12.03(d) reinforces the notion that the legislature intended

for aggravated assault to have the same limitation period as assault because, while the legislature has

explicitly set out exceptions involving aggravated sexual assault and aggravated kidnapping, it has

not done so for aggravated assault.

       The conclusion demanded by both legislative history and logic is that Article 12.03(d)

controls, and the limitation period for the aggravated-assault offense in this case was two years. 57

                     E. Judge Johnson and Judge Cochran's Concurrences

        Judge Johnson's concurrence contends that it would be an absurd result to construe the

limitation period for aggravated assault as being the same as for a misdemeanor, i.e. two years.

While Judge Johnson is correct that sexual assault and kidnapping currently have limitation terms



       57
           This does not mean that the limitation period for aggravated assault will always be two
years. If the underlying assault is a felony, that offense would fall within the three-year catch-all
provision, and 12.03(d) would confer the same limitation period to an aggravated assault based on
that underlying felony.
                                                                BENNETT CONCURRENCE- 14

that exceed the three-year catch-all provision, that was not true when Article 12.03(d) was enacted.

As explained above, when 12.03(d) was enacted in 1974, all sex offenses had a limitation period of

one year (which is less than the two-year period for misdemeanors), and the offense of kidnapping

was not even listed in Article 12.01, which meant that both kidnapping and aggravated kidnapping

fell within the three-year catch-all provision, with or without Article 12.03(d). 58

        I agree with Judge Johnson that we can look at surrounding statutory provisions in assessing

whether the plain language of a statutory provision under consideration is absurd. But in conducting

that inquiry-in determining whether the legislature could not have possibly intended what the

statutory language seems to say-we should look to the surrounding provisions that were in effect

or were enacted at the time the legislature enacted the statute under consideration, not at provisions

that were passed years or even decades later. 59 The biggest difficulty with Judge Jolrnson's

concurrence, as I see it, is that it attempts to ascertain the legislature's intent in 1974 by looking at

statutes that were passed long after that time, while failing to consider the statutory framework that

was actually in place in 1974.

       Judge Johnson's concurrence next contends that the legislature surely could not have

intended to impose the same limitation period for a violent offense such as aggravated assault as for

a misdemeanor assault that merely involves an offensive or provocative touching. But some

misdemeanor assaults-causing bodily injury and threatening imminent bodily injury--do qualify




       58
            See this opinion at notes 33, 44-46, and accompanying text.
       59
         See Volosen v. State, 227 S.W.3d 77, 80 (Tex. Crim. App. 2007) ("in interpreting a prior
law, we generally accord little weight to subsequent legislative enactments").
                                                                BENNETT CONCURRENCE- 15

as violent offenses. 60

        Moreover, Judge Johnson's concurring opinion does not take into account the fact that

aggravated assault was a misdemeanor before 1974. 61 When the legislature passed Article 12.03(d)

in 1974 it also made aggravated assault a third degree felony, 62 the lowest possible felony at the time,

just one level above a Class A misdemeanor. 63 Times have changed: aggravated assault is now a first

or second degree felony 64 and there is now a class of felonies below third degree. 65 But the absurd-

results inquiry turns on what the legislature could have possibly intended in 1974, when the statute

was enacted, not what it could have intended if it had enacted the statute today. We should keep in

mind that the 1974legislature is the same legislature that placed a one-year limitation period on all

sexual offenses-something that would be unthinkable today.

        Further, Judge Johnson's expression of incredulity just amounts to saying that it seems

unlikely that the legislature intended a two-year limitation period for aggravated assault. If one looks

at the statute from the perspective of the 1974legislature, intending a two-year limitation period does

not seem at all unlikely, but even if it did, that is not the same as saying that the legislature could not

have possibly intended it.

        Judge Cochran contends that several pre-1974 offenses were precursors to the modem



        60
             See TEX. PENAL CODE§ 22.0l(a)(l), (2).
        61
             See this opinion at note 20 and accompanying text.
        62
             See this opinion at note 49 and accompanying text.
        63
             See TEX PENAL CODE§§ 12.03(a), 12.04(a) (Vernon's 1974).
        64
             See TEX PENAL CODE§ 22.02(b) (current).
        65
             See ld. § 12.04(a).
                                                                  BENNETT CONCURRENCE- 16

aggravated-assault offense, and that, included among these precursor offenses were felony offenses

that proscribed "assault with intent" to commit some other offense, such as murder, rape, robbery,

and burglary. 66 In my view, these "assault with intent" offenses were not precursors to the modem

aggravated-assault offense but were instead precursors to the modem attempt offenses. 67 Before

1974, there was no general attempt statute. 68 Attempt offenses were codified on an ad hoc basis.

There was an "attempt" offense for burglary, 69 but no attempt offense existed for murder or

robbery. 70 An "attempt" offense existed for rape, but only to the extent it was not already covered

by the offense of assault with intent to commit rape. 71 The promulgation of "assault with intent"

offenses was one of the ways in which the legislature proscribed uncompleted versions of major

crimes. These offenses were grouped together in their own chapter of the Penal Code, separate from

the chapter in which aggravated assault was proscribed. 72

        Judge Cochran's concurrence observes that changing the name of the offense of"aggravated



        66
             See TEX. PENAL CODE, , arts. 1160-1164 (1948).
        67
          The offenses of maiming, disfiguring, and castration describe conduct that would fall
within the modem aggravated assault offense, but those offenses are worded very differently
from the modern aggravated assault offense. See id., arts. 1166-1168. By contrast, the pre-1974
offense titled aggravated assault contains provisions that are similar to the modem offense with
that name. See TEX. PENAL CODE,, art. 1147(6), (7) (Supp. 1972).
       68
            See TEX. PENAL CODE, passim (1948).
       69
            ld, art. 1402.
       70
            See id, Title 15, Ch. 16, arts. 1256-1258 and Title 17, Ch. 7, arts. 1408-1409.
       71
            Id, art. 1190 ("but not such as to bring it within the definition of assault with intent to
commit rape").
       72
          See id, Title 15, Ch. 2 (titled "Aggravated Assault and other offenses") and Title 15,
Ch. 4 (titled "Assault with intent to commit some other offenses").
                                                             BENNETT CONCURRENCE- 17

assault" to "felony assault" would make clear that the offense is not governed by Article 12.03 and

has a different limitation period than the unaggravated version of assault. But Judge Cochran's

discussion shows an example of the legislature doing precisely the opposite. As Judge Cochran

observes, the pre-1974 offense of assault with intent to commit rape was construed by this Court to

have a longer limitation period than the offense of rape, despite the fact that assault with intent to

commit rape was essentially an uncompleted rape. The 1974 Penal Code changed that by essentially

merging what was the offense of assault with intent to commit rape into the offense of attempted

rape. The result was that the limitation period for both offenses became the same, which at the time

was one year.

       As Judge Cochran points out, the legislature could have exempted the offense of aggravated

assault from Article 12.03 by giving it a different name. Or it could have assigned aggravated assault

an express limitation period in Article 12.01, just as it has done for other offenses. The legislature

has done neither of these things. As it is, the language of the current statutory scheme affords no

logical basis for excluding aggravated assault from the "same for aggravated as for primary crime"

mandate of Article 12.03(d), and doing so renders that statute meaningless.

                                        II. CONCLUSION

       Although I conclude that the limitations period for the aggravated assault offense in this case

was two years, I agree with the Court that the law was unsettled. Consequently, I join the Court's

opm10n.

Filed: November 27, 2013
Publish
              IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. PD-0354-12

                                    THE STATE OF TEXAS

                                                  v.

                              CARL ALAN BENNETT, Appellee

            ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FIFTH COURT OF APPEALS
                             DALLAS COUNTY

         JOHNSON, J., filed a concurring opinion.

                             CONCURRING OPINION

         I join the Court's opinion, which affirms the judgment of the court of appeals based on the

unsettled state of the law in regard to the term of the statute of limitations for the offense that was

alleged by the indictment. After considering the statutes at issue, I conclude that the term is three

years.

         One of our rules of statutory construction tells us that we construe a statute in accordance

with its plain meaning unless the plain meaning would produce absurd results that the legislature

could not possibly have intended. Boykin v. State, 818 S.W.2d 782,785 (Tex. Crim. App. 1991).

I would hold that this is such a case.
                                                                                                       2

        In examining the language in Article 12.03, I find that three of the four paragraphs,

concerning attempt, criminal conspiracy, solicitation, and organized criminal activity, all have the

same term of limitations as does the offense at issue. Only the fourth paragraph, aggravated

offenses, is different; it sets the term oflimitation at that of a lesser-included offense. Then, looking

at Article 12.01, I find that, for two of the six aggravated offenses, robbery and kidnapping, the

unaggravated offense is a felony and is specifically assigned a term of five years. Unaggravated

sexual assault is also a felony and has a specific term of ten years. Only unaggravated assault,'

perjury, and promotion of prostitution are misdemeanors, and each, if aggravated, is a felony. By

the elements of the offense, neither perjury nor promotion of prostitution are violent offenses,

leaving assault as the only violent offense with a term of two years. Surely the legislature did not

intend that a serious, violent felony would have the same statute-of-limitations term as a

misdemeanor that may involve merely causing physical contact that another person will regard as

offensive or provocative.

       Clearly, given the widely differing views expressed in the various concurring opinions, only

the legislature can say definitively what it intended.



Filed: November 27, 2013
Publish
            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0354-12


                                    STATE OF TEXAS

                                              v.

                           CARL ALAN BENNETT, Appellee

           ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FIFTH COURT OF APPEALS
                            DALLAS COUNTY

       COCHRAN,    J., filed a concurring opinion.

                                        OPINION

       I agree with the majority that defense counsel was not ineffective for failing to raise

a limitations claim at trial. I also agree with the court of appeals that the law is "unsettled

as to whether the two-year statute of limitations applies to aggravated assault." 1 Defense




       1
         State v. Bennett, No. 05-11-00252-CR, 2012 WL 11181, at *4 (Tex. App.-Dallas Jan. 4,
20 12) (not designated for publication).
                                                          Bennett    Concurring Opinion       Page 2

counsel believed that the "catch-all" provision of Article 12.01 (7)2 applies to aggravated

assault and therefore the statute of limitations is three years from the date of the offense. I

agree with defense counsel, but only the Texas Legislature can finally and firmly resolve this

quandary because Article 12.03(d) does appear to contradict Article 12.01(7). There is an

easy legislative fix: Change the title of "aggravated" assault and "aggravated" perjury to

"felony" assault and "felony" perjury. Then the statute of limitations for both offenses is

plainly and unambiguously three years.

                                                  I.

       The history of Texas statutes of limitations on various assaultive offenses is not

particularly illuminating on the present issue. The 1879 Penal Code divided all offenses into

either misdemeanors or felonies. 3 Felonies were defined as those offenses punishable by

either death or imprisonment in the penitentiary; everything else was a misdemeanor. 4

Simple assaults were classified as misdemeanors under the 1879 Penal Code because the

punishment was limited to a fine of between five and twenty-five dollars. 5 An assault


       2
         TEX. CODE CRIM. PROC. art. 12.01. Article 12.01(7) reads,
       Except as provided in Article 12.03, felony indictments may be presented within
       these limits, and not afterward: ... (7) three years from the date of the commission
       of the offense: all other felonies.
       3
           TEX. PENAL CODE art. 53 (1879) ("Offenses are divided into felonies and misdemeanors.").
       4
          Id. art. 54 ("Every offense which is punishable by death or by imprisonment in the
penitentiary, either absolutely or as an alternative, is a felony; every other offense is a
misdemeanor.").
       5
           Id. art. 495 (1879) ("The punishment for a simple assault, or for assault and battery,
unattended with circumstances of aggravations, shall be a fine not less than five nor more than
                                                             Bennett    Concurring Opinion       Page 3

 became aggravated whenever it was committed under any of a wide variety of

 circumstances, 6 and those aggravated assaults were still misdemeanors, but were subject to

possible imprisonment in the county jail (not the penitentiary) for up to two years. 7 Article

497 noted that, "[t]he circumstances of aggravation mentioned in the preceding article are

of differing degrees, and the jury are to consider these circumstances in forming their verdict

and assessing the punishment." 8 The 1879 Penal Code also set out the felony offense of

"assault with intent to commit some other offense," 9 which was subject to the felony three-


twenty-five dollars.").
        6
          !d. art. 496. Those statutory aggravating circumstances included (1) assault on a peace
officer; (2) assault in a court or place of religious worship; (3) assault committed in another person's
home; (4) assault "committed by a person of robust health or strength upon one who is aged or
decrepit"; (5) assault committed by a man upon a woman or child or by a woman upon a child; (6)
assault using a whip or cowhide; (7) assault resulting in serious bodily injury; (8) assault with a
deadly weapon (but without the intent to maim or murder); (9) premeditated assault using means
"calculated to inflict great bodily injury"; and (1 0) assault committed while "in disguise."
        7
          !d. art. 498 ("The punishment for an aggravated assault or battery shall be a fine not less
than twenty-five nor more than one thousands dollars, or imprisonment in the county jail not less
than one month nor more than two years, or by both fine and imprisonment."); see, e.g., Davis v.
State, 6 Tex. App. 133, at *4 (Tex. Ct. App. 1879) (statute of limitations for misdemeanor offense
of aggravated assault on a female was two years).
        8
            !d. art. 497.
        9
          !d. arts. 499-506. Those "other" offenses included assault with the intent to maim, with the
intent to murder, with the intent to rape, with the intent to rob, or assault in an attempt to commit
burglary. !d. For example, in Moore v. State, 20 Tex. App. 275 (Tex. Ct. App. 1886), the Court of
Appeals noted that the statute of limitations for assault with intent to commit rape was three years
because it fell into the catch-all "all other felonies" category, even though the statute of limitations
for a completed rape was only one year. !d. at *4. The court explained,
        The fact that we cannot see the reason of the rule in such cases cannot render those
        rules oflimitation nugatory, and the maxim that where the reason of the rule fails the
        law ceases to operate does not apply to limitations. The one year's limitation having
        been expressly restricted to the offense of rape cannot control the minor degrees of
                                                           Bennett    Concurring Opinion       Page 4

year statute of limitations. 10 So, up until 1974, a simple assault was a misdemeanor, an

aggravated assault was an aggravated misdemeanor, and an assault with intent to commit

another specified crime was a felony. The first two, as misdemeanors, had a two-year statute

oflimitations, while the third, as a felony, had a three-year statute oflimitations. 11 The world

of assaults was divided into two groups-misdemeanors and felonies-and the statute of

limitations depended solely upon that categorization.

                                                   II.

       The 1974 Penal Code condensed the three categories of assaultive offenses into just

two: simple assault, which is a misdemeanor, and aggravated assault, which is a felony. The

current Code of Criminal Procedure provision, Article 12.01, sets out the statute of

limitations for various specified felonies and ends with a residual or "catch-all" provision

that states that the statute of limitations for all unspecified felonies is three years. 12 Article

12.02 then states that the statute of limitations for all misdemeanors is two years. 13 Article


       that crime, because the particular enumeration excludes offenses not enumerated,
       and, there being no special time fixed for the minor degrees, they would fall within
       the purview of the general statute of three years_ provided for "all other felonies."
       (Code Crim. Proc., art. 199).
I d.
       10
        I d. arts. 499-505 (setting out various punishments of imprisonment in the penitentiary, with
a minimum of two years up to a maximum often years for assault with intent to commit robbery).
       11
          See, e.g., Stratman v. State, 436 S.W.2d 144, 146 (Tex. Crim. App. 1969) (felony offense
of assault with intent to commit murder had three year statute of limitations).
       12
            TEX. CODE CRIM. PROC. art. 12.01(7).
       13
            TEX. CODE CRIM. PROC. art. 12.02.
                                                          Bennett    Concurring Opinion      Page 5

12.03 deals with the various permutations of the primary offense that might be charged:

aggravated offenses, attempts, conspiracies, solicitations, and organized criminal activity.

In each case, the statute of limitations for the attempted offense, the conspiracy, the

solicitation, or the aggravated offense follows that of the primary offense as it was already

categorized under Article 12.01 or 12.02. 14 Thus, there is no statute of limitations for

attempted murder, manslaughter, some sexual assaults, continuous sexual abuse of a child,

or indecency with a child because the completed offense has no statute of limitations under

Article 12.01 (1 ). 15 The statute of limitations for attempted assault is two years because

assault is a misdemeanor and it has a two year statute of limitations under Article 12.02. 16

The statute oflimitations for conspiracy to commit money laundering is seven years because

the statute of limitations for the felony offense of money laundering is seven years under

Article 12.0 1(3)(E). 17 The statute oflimitations for solicitation of a felony is the same as that

for the felony solicited. 18 And the statute of limitations for aggravated offenses, unless

specified elsewhere in Chapter 12, is the same as the primary offense. 19

       The rule of Article 12.03 would appear to be simple: categorize the charged offense


       14
            !d. art. 12.03.
       15
            !d. art. 12.03(a).

       16   !d.

       17
            !d. art. 12.03(b).
       18
            !d. art. 12.03(c).
       19
            !d. art. 12.03(d).
                                                          Bennett   Concurring Opinion    Page 6

as a felony or a misdemeanor. If the charged offense is a felony look under the various

provisions of Article 12.01 to see ifthere is a special statute of limitations. If not, then the

residual or "catch-all" provision of three years applies to all unspecified felonies. If the

charged offense is a misdemeanor, then the statute oflimitations is two years. If the charged

offense falls in one of the "special circumstances" categories, the regular limitations period

for the offense applies.

           In most instances, an "aggravated" offense elevates a felony offense to a more serious

felony offense-e.g., aggravated robbery, aggravated sexual assault, aggravated kidnapping.

But in some instances, the "aggravated" offense is a felony while the simple offense is a

misdemeanor, e.g. simple assault is a misdemeanor and aggravated assault is a felony; simple

perjury is a misdemeanor and aggravated perjury is a felony. Did the Texas Legislature

intend that the aggravated offense-the felony-be governed by Article 12.01, the statute of

limitations for all felonies, or by the misdemeanor statute of limitations in Article 12.02?

That is the underlying question in this case.
       c




       Texas courts have, in the post-1974 era, simply assumed that the statute oflimitations

for all misdemeanor assaults is two years and that the statute oflimitations for aggravated or

felony assaults is three years. In Ex parte Salai 0 we blithely noted that "[t]he statute of




       20
            724 S.W.2d 67 (Tex. Crim. App. 1987).
                                                           Bennett    Concurring Opinion       Page 7

limitations for aggravated assault has long been three years[,]" 21 and in Hunter v. State 22 we

stated that the State could prove that the charged offense "was committed at any time before

the return of the indictment and within the statute oflimitations for the offense of aggravated

assault, a period of three years.'m In both cases, this Court assumed that there was no doubt

on the issue at all: a felony aggravated assault fell into the three-year "catch-all" felony

statute of limitations of Article 12.01. Period. The intermediate courts of appeals followed

suit and all have simply stated, without further discussion or analysis, that the statute of

limitations for the felony offense of aggravated assault is three years. 24

        But, in Ex parte Matthews, 25 this Court, again blithely, assumed that the statute of

limitations for the felony offense of aggravated perjury was two years under Article 12.03 (d)

which reads:

        Except as otherwise provided by this chapter, any offense that bears the title




        21
             Id at 68.
        22
             576 S.W.2d 395 (Tex. Crim. App. 1979).
       23
             !d. at 399.
       24
             See, e.g., Monroe v. State, 871 S.W.2d 801, 805 (Tex. App.-Houston [14th pist.] 1994,
no pet.) ("In this case the offense of aggravated assault has a three year period of limitation.");
Peacock v. State, 690 S.W.2d 613, 616 (Tex. App.-Tyler 1985, no pet.) ("The statute oflimitations
for aggravated assault is three years.");_ see also Gilmore v. State, No. 14-97-00887-CR, 1999 WL
976499, at *9 (Tex. App.-Houston [14th Dist.] Oct. 28, 1999, no. pet.) (setting out jury instructions
and defense counsel's argument that the statute of limitations for the offense of aggravated assault
is three years).
       25
         933 S.W.2d 134 (Tex. Crim. App. 1996), overruled on other grounds by Proctor v. State,
967 S.W.2d 840 (Tex. Crim. App. 1998).
                                                         Bennett    Concurring Opinion     Page 8

       "aggravated" shall carry the same limitation period as the primary crime. 26

And intermediate courts of appeals have followed Matthews in holding that the statute of

limitations for the felony offense of aggravated perjury is two years. 27

       Clearly, one of these two lines of cases is wrong, but which one is it? As Professors

Dix and Schmolesky have noted, Article 12.03(d) is in conflict with the residuary or "catch-

all" provision of Article 12.01(7) in at least the two instances of aggravated assault and

aggravated perjury because, in both, the "primary" offense is a misdemeanor, but the

"aggravated" offense is a felony. 28 Professors Dix and Schmolesky would resolve the

dilemma by saying that the "aggravated" offense statute is the more specific provision and

thus trumps the more general residual provision of Article 12.01(7). 29

       But, in addressing an analogous situation, we held tha:t the "aggregation" of numerous

misdemeanor thefts into a single felony offense invokes the felony statute oflimitations, not

the misdemeanor two-year statute of limitations for the primary theft offenses. 30 As this

Court explained, Section 31.09 (aggregated theft) "creates a separate offense and defines


       26
            TEX. CODE CRIM. PROC. art. 12.03(d).
       27
        See, e.g., Ex parte Tamez, 4 S.W.3d 854, 856 (Tex. App.-Houston [1st Dist.] 1999), aff'd,
38 S.W.3d 159 (Tex. Crim. App. 2001); State v. Coleman, 962 S.W.2d 267, 268 (Tex.
App.-Houston [1st Dist.] 1998, pet. refd); Ex parte Zain, 940 S.W.2d 253,254 (Tex. App.-San
Antonio 1997, no pet.).
       28
         40 GEORGE E. DIX&JOHNM. SCIDv10LESKY, CRIMINALPRACTICEANDPROCEDURE § 6:29
at 261-62 (Texas Practice 3rd ed. 2011).
       29
            !d. at 261 (citing the Code Construction Act, TEX. Gov'T CODE § 311.026(b)).
       30
            Graves v. State, 795 S.W.2d 185, 187 (Tex. Crim. App. 1990).
                                                             Bennett     Concurring Opinion      Page 9

conduct for purposes of jurisdiction, punishment and period of limitations from

prosecution." 31 Is not the "aggregation" of misdemeanor thefts into a single felony offense

logically the same as the "aggravation" of a misdemeanor assault into the felony offense?

Is there some reason to think that the Legislature intended to treat an "aggregated" felony

theft differently from an "aggravated" felony assault for purposes of jurisdiction or

limitations? I cannot think of any persuasive rationale for why the Legislature would declare

that all felonies have, at a minimum, a three-year statute oflimitations except for aggravated

assault and aggravated perjury simply because of the title of those offenses. Presumably,

then, ifthe Legislature did nothing more than change the name ofboth of those offenses from

"aggravated" assault or perjury to "felony" assault or perjury, the statute oflimitations would

clearly be three years as are all other "residual" felony offenses. The Legislature could make

its intention clear by either (1) changing the name of these two offenses, or (2) amending

article 12.03(d) to explicitly note its application to these two felony offenses. 32

        At any rate, I agree that defense counsel in this case was not constitutionally deficient



        31   ld.

        32
           Article 12.03(d) might be amended to read:
         Except as otherwise provided by this chapter, any offense that bears the title
         "aggravated," including aggravated assault and aggravated perjury, shall carry the
         same limitation period as the primary crime.
Although there is an offense titled "Aggravated Promotion ofProstitution," that crime is so different
from the offenses described in "Promotion of Prostitution" that it would seem peculiar to presume
that the Legislature intended that this first or third degree "aggravated" offense have the same statute
oflimitations as the various limitations for the misdemeanor, state jail felony, or third degree felony
offenses set out in "Promotion of Prostitution" offense. Application of Article 12.03(d) would
appear particularly inept here.
                                                    Bennett    Concurring Opinion   Page 10

for believing that the statute of limitations for aggravated assault is, as we have blithely

noted, three years and for therefore not filing a motion to quash the indictment.

Filed: November 27, 2013
Publish
            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0354-12

                                 THE STATE OF TEXAS


                                              v.

                           CARL ALAN BENNETT, Appellee

          ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                           DALLAS COUNTY

              MEYERS,    J., filed a dissenting opinion.

                                DISSENTING OPINION

       Bennett filed a motion for new trial claiming that his counsel was ineffective for

failing to challenge the indictment on the basis that the two-year statute of limitations

barred his aggravated-assault charge. The trial judge said that he would not have granted

a motion to quash if one had been filed because he believed the statute of limitations to be

three years, but he granted the motion for new trial because defense counsel should have

preserved the issue for appellate review. The State appealed the trial court's decision and
                                                                        Bennett Dissent-Page 2

the court of appeals reversed, holding that, "Because the law is, at best, unsettled as to

whether the two-year statute of limitations applies to aggravated assault, the trial court did

not have discretion to grant a new trial based on failure to preserve that claim for

appellate purposes." State v. Bennett, No. 05-11-00252-CR, 2012 Tex. App. LEXIS 24 at

*10 (Tex. App.-Dallas January 4, 2012) (not designated for publication).
       The majority overlooks the question of whether the trial judge abused his

discretion. I disagree with the court of appeals that it was an abuse of discretion for the

trial judge to grant a new trial in this case. How can it be an abuse of discretion when

there is uncertainty in the law? To me, the fact that the law regarding the statute of

limitations was unsettled at the time of the trial indicates that the trial judge did not abuse

his discretion in granting a new trial.

       I would hold that the court of appeals erred in reversing the trial court's order

granting a new trial. Because the majority affirms the court of appeals, I respectfully

dissent.



Filed: November 27, 2013

Publish
             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0354-12

                                   THE STATE OF TEXAS

                                                v.

                              CARL ALAN BENNETT, Appellee

             ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIFTH COURT OF APPEALS
                              DALLAS COUNTY

       PRICE, J., filed a dissenting opinion.

                                  DISSENTING OPINION

       I agree with Presiding Judge Keller that the applicable statute of limitations for the

particular aggravated assault in this case is two years, not three, and I therefore join Part I of

her concurring opinion. Ill-considered dicta from our own precedents and contrary lower

court opinions notwithstanding, it is clear enough to me from the face of the statutory

language that the limitations period is two years. Judge Keller's discussion of the legislative
                                                                                         Bennett - 2


history reinforces this conclusion. 1 I part company with Judge Keller, and with the Court,

in that I would hold both that the applicable limitations period is two years and that trial

counsel rendered constitutionally ineffective assistance of counsel in failing to seek dismissal

of the indictment on that basis. Because the Court today does not, I respectfully dissent.

        Judge Keller's concurring opinion documents that there was a lack of any on-point

case law at the time of the appellee's trial that squarely held that the limitations period is two

years. 2 There are at least two court of appeals opinions in which the lower courts felt

constrained by this Court's previous dicta to hold that it is, in fact, three. 3 But, as Judge

Keller's limitations analysis today persuasively demonstrates, the statutory language is

plainly to the contrary. Moreover, there was case law at the time of trial from which the

appellee's trial counsel could readily have fashioned a substantial argument that the statute

should indeed be construed according to its plain import. 4


        Presiding Judge Keller's Concurring Opinion at 6-13.
       2

        !d. at 3-6.


       Monroe v. State, 871 S.W.2d 801, 805 (Tex. App.-Houston [14th Dist.] 1994, no pet.);
Peacockv. State, 690 S.W.2d 613,616 (Tex. App.-Tyler 1985, no pet.).
       4

        A lawyer is obliged to zealously represent his client's interests within the bounds of the law.
TEX. DISCIPLINARY RULES PROF'L CONDUCT preamble~ 3. He has, moreover, "a duty to use legal
procedure for the fullest benefit of the client's cause," so long as the bases for his advocacy is not
frivolous. !d. at R. 3.01 & cmt. 1. A legal contention is frivolous "ifthe lawyer is unable either to
make a good faith argument that [the contention] is consistent with existing law or that it may be
supported by a good faith argument for an extension, modification or reversal of existing law." !d. at
cmt. 2. The language of Articles 12.01 and 12.03(d) ofthe Code of Criminal Procedure, together with
                                                                                         Bennett - 3


           The Sixth Amendment guarantees an accused the benefit of trial counsel who is

familiar with the applicable law. 5 Should trial counsel's investigation of that law reveal

ambiguity or uncertainty, he must advise his client with respect to any difficult choices that

such ambiguity or uncertainty may engender, offering his best estimate of how it will

eventually be resolved, so that his client will be able to make an informed decision. Trial

counsel should not ordinarily be found deficient under these circumstances just because his

best guess later proves inaccurate with respect to how the law may be clarified in the future.

That, I think, is the gist of the case law that the Court invokes today to deny the appellee's

ineffective-assistance-of-counsel claim. 6

        But I do not think this principle should apply invariably. In an adversarial system, it

is difficult to imagine any rational justification for an attorney's failure to urge a trial court

to follow the plain dictates of a statute that would favorably-and finally-dispose of his

client's case just because there is dicta out there that essentially assumes-sans critical




this Court's opinion in Matthews, provided a basis for the appellee's trial counsel to argue that the
applicable limitations period is two years that was anything but frivolous. TEX. CODE CRIM. PROC.
arts. 12.01, 12.03(d); Ex parte Matthews, 933 S.W.2d 134 (Tex. Crim. App. 1996), overruled on other
grounds by Proctor v. State, 967 S.W.2d 840 (Tex. Crim. App. 1998).


        See Ex parte Welch, 981 S.W.2d 183, 185 (Tex. Crim. App. 1998) ("[T]o be reasonably likely
to render effective assistance to his client, a lawyer must be sufficiently abreast of developments in
criminal law aspects implicated in the case at hand.").
       6

        Majority Opinion at 4 n.l2.
                                                                                            Bennett - 4


exegesis-that the statute would be construed other than by its plain import. 7 Trial counsel

did not require a "crystal ball" to appreciate that there was nothing to lose and potentially

everything to gain by raising the limitations issue on the appellee's behalf. 8 No doubt, had

trial counsel consulted with the appellee about the pros and cons of pursuing a limitations

claim, the appellee would eagerly have chosen to do so. And I can think of no reasonable

strategic or tactical consideration that could support advising the appellee to choose any

differently. 9 There is simply no advantage to be gained from failing to pursue a good-faith

statute-of-limitations claim (at least outside the parameters of a negotiated plea). Finally, as

Judge Keller's concurring opinion today makes abundantly clear, the appellee would

ultimately (even if not immediately) have prevailed with such a limitations claim had he

timely raised it in the trial court, 10 and the charges against him would have been dismissed

        7

        We have said that a claim of ineffective assistance of counsel is not foreclosed by the fact that
an issue is one of first impression if the legal proposition that trial counsel failed to invoke "should
have been evident from a plain reading of the ... statute itself[.]" Welch, 981 S.W.2d at 185.
        8

        See Ex parte Chandler, 182 S. W.3d 350,359 (Tex. Crim. App. 2005) ("[A] bar card does not
come with a crystal ball attached ... [and] legal advice which only later proves to be incorrect does
not normally fall below the objective standard of reasonableness under Strickland [v. Washington, 466
U.S. 668 (1984)].").
        9

          See Andrews v. State, 159 S.W.3d 98, 102 (Tex. Crim. App. 2005) ("[W]hen no reasonable
trial strategy could justify the trial counsel's conduct, counsel's performance falls below an objective
standard of reasonableness as a matter of law[.]").
        10

         We have held that-at least to the extent that it operates as a "factual defense"-a statute-of-
limitations claim "is forfeited if not asserted at or before the guilt/innocence stage of trial." Proctor,
967 S.W.2d at 844. See Phillips v. State, 362 S.W.3d 606,617 (Tex. Crim. App. 2011) ("We have
                                                                                             Bennett - 5


with prejudice. In short, there is no reasonable cost-benefit analysis that would excuse trial

counsel's omission here.

         I would hold that the appellee's trial counsel performed deficiently and that his

deficiency seriously prejudiced his client. I would therefore reverse the judgment of the

court of appeals and leave intact the trial court's order granting of the appellee's motion for

new trial. Because the Court does not, I respectfully dissent.




FILED:           November 27, 2013
PUBLISH




stated, in a post-Proctor case, that a limitations bar may be raised in a pretrial motion to quash or
dismiss, a pretrial writ, at trial, on direct appeal, or in a collateral proceeding."). I withhold judgment
whether the appellee's limitations claim in this case is of a kind that he could vindicate by post-
conviction application for writ of habeas corpus in contemplation of Phillips.